Citation Nr: 0724586	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  03-2 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to January 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by which the RO, in 
pertinent part, granted service connection for diabetes 
mellitus to which it assigned a 20 percent disability 
evaluation.  The veteran is contesting the initial evaluation 
assigned.  

Also in appellate status were the issues of entitlement to 
service connection for periodontitis with loss of teeth, 
entitlement to service connection for right ear hearing loss, 
and entitlement to an initial compensable evaluation for left 
ear hearing loss.  The veteran withdrew these issues in March 
2007, and they are not before the Board.

In March 2007, the veteran testified at a hearing before the 
undersigned at the RO.

At his hearing, the veteran appears to have raised the issue 
of entitlement to service connection for a cardiac disability 
claim as secondary to service-connected diabetes mellitus.  
As this issue has not been procedurally developed, the Board 
is referring it to the RO for initial adjudication.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing the veteran contended that his service-
connected diabetes mellitus had worsened and asserted that 
peripheral neuropathy and peripheral vascular disease (PVD) 
were among the complications caused by his service-connected 
diabetes mellitus.  Indeed, he expressed a desire for 
separate evaluations for peripheral neuropathy and PVD.  In 
addition, he has submitted further private medical evidence 
that has not been considered by the RO.  For the 
aforementioned reasons, a remand to the RO for further action 
is required.

The RO should schedule a VA diabetes mellitus examination to 
determine the current severity of the veteran's diabetes 
mellitus to include all of its symptoms, manifestations, and 
complications.  The examiner should specifically comment upon 
the need, if any, for a restricted diet, insulin, oral 
hypoglycemic agent, and/or restriction of activity.  The 
examiner should also discuss, if relevant, episodes of 
ketoacidosis or hypoglycemic reactions, the number of annual 
hospitalizations resulting from diabetes mellitus, the number 
of monthly visits to a diabetic are provider, and/or loss of 
weight or strength.  The examiner should also indicate 
whether the veteran suffers from PVD and/or peripheral 
neuropathy, and, if so, whether these are related to his 
diabetes mellitus.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA diabetes mellitus 
examination to determine the current 
severity of the veteran's diabetes 
mellitus to include all of its symptoms, 
manifestations, and complications.  The 
examiner should specifically comment upon 
the need, if any, for a restricted diet, 
insulin, oral hypoglycemic agent, and/or 
restriction of activity.  The examiner 
should also discuss, if relevant, episodes 
of ketoacidosis or hypoglycemic reactions, 
the number of annual hospitalizations 
resulting from diabetes mellitus, the 
number of monthly visits to a diabetic 
care provider, and/or loss of weight or 
strength.  The examiner should also 
indicate whether the veteran suffers from 
PVD and/or peripheral neuropathy, and, if 
so, whether these are related to his 
diabetes mellitus.  The examiner should 
review the entire claims file in 
conjunction with the examination and 
provide a rationale for all conclusions 
and opinions.

2.  Readjudicate the issue of entitlement 
to an initial evaluation in excess of 20 
percent for service-connected diabetes 
mellitus to include consideration of all 
additional evidence received.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



